Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Westport Heavy-Duty Engine Receives 2010 U.S. EPA Certification VANCOUVER, July 6 /CNW/ - Westport Innovations Inc. (TSX:WPT/NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today announced that the Westport GX 2010 15L engine has been certified by the U.S. Environmental Protection Agency (EPA) to 2010 emissions compliance. The GX engine is certified and compliant to U.S.
